Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
Please amend the claims as following:
26.	The method of claim 24, wherein the antibody comprises the heavy chain variable region and the light chain variable region of SEQ ID NOs: 1 and 5 respectively.

Examiner’s Comment
The newly added claim 35 in the amendment filed 10 May 2022 under 37 C.F.R. 1.312 does not affect the scope of the claims, thus, the claim amendment is entered. The amendment to claim 26 is made to correct a typographical error.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 19, 2022